DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given by George C. Eckert on April 4, 2022 over the phone.
The claim 1 has been amended as follows:
1.	(Currently Amended)	An operating method of an image forming apparatus, the method comprising:
obtaining, through a sensor in the image forming apparatus, toner data corresponding to an amount of toner remaining in a developing apparatus;
predicting an amount of toner remaining in the developing apparatus according to a supply time of the toner, based on the obtained toner data;
obtaining an expected supply time for the amount of toner remaining in the developing apparatus to reach a target level to maintain a density and quality of an image forming operation; 
comparing the expected supply time with a reference supply time;
when the expected supply time is longer than the reference supply time, identifying whether an amount of toner in a toner cartridge is sufficient to perform the image forming operation; and
based on the identified amount of toner in the toner cartridge being sufficient to perform the image forming operation, determining that a defect exists in the image forming apparatus.
The claim 11 has been amended as follows:
11.	(Currently Amended)	A non-transitory computer readable storage medium including instructions for operating an image forming apparatus, the non-transitory computer readable storage medium comprising:
instructions to obtain toner data corresponding to an amount of toner remaining in a developing apparatus through a sensor in the image forming apparatus;
instructions to predict an amount of toner remaining in the developing apparatus according to a supply time of the toner, based on the obtained toner data;
instructions to predict an expected supply time for the amount of toner remaining in the developing apparatus to reach a target level to maintain a density and quality of an image forming operation; 
instructions to compare the expected supply time with a reference supply time;
instructions to, when the expected supply time is longer than the reference supply time, identify whether an amount of toner in a toner cartridge is sufficient to perform the image forming operation; and
instructions to, based on the identified amount of toner in the toner cartridge being sufficient to perform the image forming operation, determine that a defect exists in the image forming apparatus.
The claim 12 has been amended as follows:
12. 	(Currently Amended)	An image forming apparatus comprising;
a developing apparatus to rotatably support a developing roller to supply toner to a photoconductor and comprising a sensor for sensing an amount of toner; 
a toner cartridge, mounted in the image forming apparatus, to supply the toner to the developing apparatus;
a user interface device;
a processor; and
a memory storing instructions executable by the processor,
wherein the processor is to execute the instructions to:
obtain toner data, through the sensor, corresponding to an amount of toner remaining in the developing apparatus;
predict an amount of toner remaining in the developing apparatus according to a supply time of the toner, based on the obtained toner data;
predict, an expected supply time for the amount of toner remaining in the developing apparatus to reach a target level to maintain a density and quality of an image forming operation; 
compare the expected supply time with a reference supply time;
when the expected supply time is longer than the reference supply time, identify whether an amount of toner in a toner cartridge is sufficient to perform the image forming operation; and
based on the identified amount of toner in the toner cartridge being sufficient to perform the image forming operation, determine that a defect exists in the image forming apparatus.
Response to Arguments
Claim Rejections - 35 USC § 103 for claims 1-15 has withdrawn with respect to the arguments received on March 21, 2022. 
Allowable Subject Matter
Claims 1-20 are allowed.
The closest prior art, namely, Takenaka’568 (US 9,250,568), Shinagawa’407 (US 2020/0134407) and Shibata’667 (US 2015/0346667) does not teach “when the expected supply time is longer than the reference supply time, identifying whether an amount of toner in a toner cartridge is sufficient to perform the image forming operation; and based on the identified amount of toner in the toner cartridge being sufficient to perform the image forming operation, determining that a defect exists in the image forming apparatus.” along with all the other limitations as required by independent claim 1.
     The closest prior art, namely, Takenaka’568 (US 9,250,568), Shinagawa’407 (US 2020/0134407) and Shibata’667 (US 2015/0346667) does not teach “instructions to, when the expected supply time is longer than the reference supply time, identify whether an amount of toner in a toner cartridge is sufficient to perform the image forming operation; and instructions to, based on the identified amount of toner in the toner cartridge being sufficient to perform the image forming operation, determine that a defect exists in the image forming apparatus” along with all the other limitations as required by independent claim 11.
The closest prior art, namely, Takenaka’568 (US 9,250,568), Shinagawa’407 (US 2020/0134407) and Shibata’667 (US 2015/0346667) does not teach “when the expected supply time is longer than the reference supply time, identifying whether an amount of toner in a toner cartridge is sufficient to perform the image forming operation; and based on the identified amount of toner in the toner cartridge being sufficient to perform the image forming operation, determining that a defect exists in the image forming apparatus.” along with all the other limitations as required by independent claim 12.
     Any comment considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674